USCA11 Case: 21-11410    Date Filed: 02/02/2022   Page: 1 of 14




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                 ____________________

                        No. 21-11410
                  Non-Argument Calendar
                 ____________________

ANGELIA LACY,
                                            Plaintiff-Appellant,
versus
CITY OF HUNTSVILLE ALABAMA,
an Alabama Municipal Corporation,


                                          Defendant-Appellee,


HUNTSVILLE CITY COUNCIL, et al.,


                                                   Defendants.
USCA11 Case: 21-11410          Date Filed: 02/02/2022       Page: 2 of 14




2                        Opinion of the Court                    21-11410

                      ____________________

            Appeal from the United States District Court
               for the Northern District of Alabama
               D.C. Docket No. 5:20-cv-00289-LCB
                     ____________________

Before BRANCH, BRASHER, and HULL, Circuit Judges.
PER CURIAM:
       Angelia Lacy appeals the district court’s dismissal of her
Title VII claim of sex discrimination against her former employer,
the City of Hunstville (“the City”). 1 Lacy, a fixed route bus driver
for the City, was terminated for a pattern of unsafe driving. Lacy’s
complaint alleged that the City discriminated against her by using
one standard to terminate her and another standard to terminate a
male employee, Reuben Smartt. In particular, Lacy alleged that
while the City followed its policy of accepting a disciplinary hearing
officer’s finding of facts when it terminated Smartt, it did not do so
when it terminated her.
        The district court dismissed Lacy’s sex discrimination claim
for failure to state a claim under Federal Rule of Civil Procedure
12(b)(6). The district court concluded that the exhibits attached to
Lacy’s amended complaint established that Smartt was not a valid


       1 Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.
§ 2000e-2(a)(1).
USCA11 Case: 21-11410             Date Filed: 02/02/2022         Page: 3 of 14




21-11410                   Opinion of the Court                                3

comparator and that Lacy’s amended complaint did not allege any
other facts giving rise to an inference of sex discrimination. After
review, we agree with the district court that the allegations in
Lacy’s amended complaint are insufficient to create a plausible
inference of sex discrimination and affirm the district court’s
dismissal on that basis. 2
                            I. BACKGROUND
A.      Lacy’s Notice of Disciplinary Action for Unsafe Driving
       Lacy’s amended complaint alleged these facts. On August
22, 2018, while driving a city bus, Lacy had to stop suddenly
because a truck traveling ahead of her bus abruptly stopped. As a
result of the abrupt stop, one or more bus passengers (who were
not wearing seatbelts) were injured.
       The City requested a formal disciplinary hearing because it
was considering suspending, demoting, or terminating Lacy. J.
Thomas Brown, the Director of Public Parking and Transit, signed
the City’s request. That request stated that the City was
considering disciplinary action for violations of these sections of the
City of Huntsville Policies and Procedures Manual: (1) 13.5(C)
incompetence, malfeasance, or misfeasance in the performance of
duties, (2) 13.5(D) neglect or inefficiency in the performance of

        2 We review de novo a district court’s grant of a motion to dismiss for
failure to state a claim, “accepting the allegations in the complaint as true and
construing them in the light most favorable to the plaintiff.” Mills v. Foremost
Ins. Co., 511 F.3d 1300, 1303 (11th Cir. 2008) (quotation marks omitted).
USCA11 Case: 21-11410        Date Filed: 02/02/2022     Page: 4 of 14




4                      Opinion of the Court                 21-11410

duties, (3) 13.5(L) disregard of safety rules and regulations, and (4)
13.5(AA) habitual, or repetitive acts of misconduct, violations of
policy, and/or infractions of rules and regulations.
       According to the City’s request, Lacy had indicated to law
enforcement officers, the Fixed Route Coordinator, and Director
Brown at the scene that the incident was caused by a truck pulling
out in front of her bus. Video evidence from her bus, however,
showed that the incident occurred because the driver of the truck
slowed and made a brief stop. The City’s request claimed that Lacy
made no attempt to slow down even though the video showed
ample time and distance to slow down and stop for the truck.
       The City’s request also stated that Lacy had been involved
in three prior incidents of unsafe driving since September 2013:
(1) on September 3, 2013, she received a written warning for
passing buses, (2) on August 8, 2014, she was suspended for ten
days for not stopping at a railroad crossing, turning right without
stopping, and not activating 2-way flashers, and (3) on November
2, 2017, she received a written warning and was required to take a
refresher defensive driving course for a preventable accident in
which Lacy struck the left rear side panel of a truck that had
stopped in front of her bus.
B.     Hearing Officer’s Findings of Fact
       A hearing was held on November 8, 2018 before a hearing
officer, whose role was to determine the facts of the most recent
USCA11 Case: 21-11410        Date Filed: 02/02/2022      Page: 5 of 14




21-11410                Opinion of the Court                         5

bus incident. After the hearing, the hearing officer issued Findings
of Fact, which Lacy attached to her amended complaint.
        In the Findings of Fact, the hearing officer found, inter alia,
that: (1) “[i]n order to avoid hitting a pick-up truck that came to an
improper stop in front of the Employee’s bus without sufficient
warning, the Employee applied the bus brakes,” (2) Lacy’s
description of the incident given at the scene was “not 100 percent
accurate after viewing the video” in that “the truck turning onto
[the street] did not cause the Employee to brake,” and (3) instead
“the truck’s sudden and improper stop . . . caused the Employee to
apply the bus brakes.”
       As to the video evidence, the hearing officer found it proved
that “the Employee did not reduce her speed upon seeing the
truck,” that “the pick-up truck improperly stopped in the road
without any signal of a turn causing the Employee to apply her
brakes to avoid a collision” and that the “truck’s stop was not
gradual.” However, the video did “not clearly show the Employee
had ample time and distance to slow down and stop for the truck,”
as the City’s request claimed. The hearing officer found that there
was “substantial legal evidence regarding the Employee’s [past]
unsafe driving occurrences.”
C.     Lacy’s Termination
       After considering the hearing officer’s Findings of Fact,
Director Brown issued a supplemental notice of disciplinary action
advising Lacy that the appropriate discipline for her improper
USCA11 Case: 21-11410       Date Filed: 02/02/2022   Page: 6 of 14




6                     Opinion of the Court                21-11410

conduct was termination. Lacy attached Director Brown’s
supplemental notice to her amended complaint.
      In the supplemental notice, Director Brown found that Lacy
had violated all four provisions of the City’s Policies and
Procedures Manual cited in the request for a formal hearing.
Director Brown cited the following findings by the hearing officer:
      The hearing officer found that there was substantial
      legal evidence “of a pick-up truck turning west out of
      a parking lot onto Longwood at an undetermined
      distance from the Employee’s bus. However, the
      truck’s pulling out onto Longwood did not cause the
      Employee to have to slam on the brakes to avoid a
      collision.” You did in fact slam on the brakes causing
      several passengers to have injuries and causing one to
      come out of his seat. The Hearing Officer further
      found that “[t]he video is proof the employee did not
      reduce her speed upon seeing the truck.” He
      additionally found that there is substantial legal
      evidence regarding your past driving occurrences.
Director Brown concluded that the August 22, 2018 incident was
Lacy’s “fourth in a series of unsafe driving occurrences” and that
her “pattern of unsafe driving habits” posed an undue risk to
passengers. Director Brown stressed that Lacy had “been given
many opportunities to improve [her] safety performance and
driving habits to no avail.”
      Director Brown stated that “[t]he City’s Personnel Policies
and Procedures Manual provides that the Mayor or Department
USCA11 Case: 21-11410       Date Filed: 02/02/2022     Page: 7 of 14




21-11410               Opinion of the Court                        7

Head, subject to the approval of the Mayor, shall determine
whether the facts, as found by the Hearing Officer, are cause for
discipline,” and that Brown had found “that the appropriate
discipline, which is consistent with the Findings of Fact, is
termination from your position as a Fixed Route Driver and
termination from the City of Huntsville.”
D.    City Council’s Vote to Uphold Termination
      Lacy appealed her termination to the City Council. On
February 28, 2019, the City Council voted to uphold her
termination. Lacy attached to her amended complaint a letter
from the City Council advising her of the City Council’s decision.
       Lacy’s amended complaint alleged that the hearing officer’s
Findings of Fact in her case “concluded that [she] committed no
wrong in bringing her bus to a sudden stop on August 22, 2018”
and that the City Council should have accepted the hearing
officer’s Findings of Fact in reviewing her termination but refused
to do so.
E.    Comparator Smartt’s Termination
       As to the purported comparator, Lacy’s amended complaint
alleged that on May 24, 2018 the City Council, in reviewing the
termination of Smartt, a male City employee, had accepted the
hearing officer’s Findings of Fact in Smartt’s case. Lacy attached to
her amended complaint the hearing officer’s Findings of Fact and a
transcript excerpt from the City Council’s hearing in Smartt’s case.
USCA11 Case: 21-11410       Date Filed: 02/02/2022     Page: 8 of 14




8                      Opinion of the Court                21-11410

        According to the hearing officer’s Finding of Facts, Smartt
was an Equipment Operator III in the sanitation division of the
City’s Public Works Department. Smartt was terminated for
failing to maintain a commercial driver’s license, which was
required in order to perform his job. At Smartt’s hearing, it was
undisputed that Smartt needed, but did not currently have, a CDL
to perform his job and that he was unable to perform any other
jobs in the Public Works Department because of physical
restrictions from an occupational physician.
       At the City Council’s hearing reviewing Smartt’s
termination, the attorney for the City Council stated that the City
Council did not “have the discretion to find errors in the Finding of
Facts,” had to “accept the Hearing Officer’s decision as the facts of
the case,” and the City Council’s role was “to look at the facts, as
found by the Hearing Officer, and then look at the decision of the
Department head and decide if that is consistent with the facts
found.”
       In her amended complaint, Lacy alleged that the City
discriminated against her because of her sex in violation of Title
VII. Specifically, Lacy alleged that the City, “by and through the
Huntsville City Council, engaged in unlawful employment
practices and discriminated against [her] because of her sex . . . by
using one standard in the termination of her by the Finding of Fact,
USCA11 Case: 21-11410            Date Filed: 02/02/2022         Page: 9 of 14




21-11410                   Opinion of the Court                               9

and a different standard in the termination of a male, by abiding by
the Finding of Fact.” 3
                             II. DISCUSSION
A.     Rule 12(b)(6) Standards for Discrimination Claims
       To survive a motion to dismiss under Rule 12(b)(6), a
complaint must contain sufficient factual matter, which, accepted
as true, states a claim for relief that is plausible on its face. Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009). “While a complaint attacked by
a Rule 12(b)(6) motion to dismiss does not need detailed factual
allegations, a plaintiff’s obligation to provide the grounds of [her]
entitlement to relief requires more than labels and conclusions.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotations
and citations omitted, alterations adopted). A written exhibit
attached to a pleading is considered part of the pleading. See Fed.
R. Civ. P. 10(c). In fact, if an exhibit contradicts the allegations of
the pleading, the exhibit governs. Griffin Indus., Inc. v. Irvin,
496 F.3d 1189, 1206 (11th Cir. 2007).


       3  Lacy’s initial complaint asserted claims against multiple defendants,
but she later voluntarily dismissed her claims against all defendants except for
the City. In her amended complaint, Lacy asserted a Title VII discrimination
claim and three breach of contract claims against only the City, all of which
the district court dismissed.
        On appeal, however, Lacy does not challenge the dismissal of her three
contract claims and thus has abandoned them. See Access Now, Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). Therefore, we discuss only
Lacy’s Title VII sex discrimination claim.
USCA11 Case: 21-11410           Date Filed: 02/02/2022         Page: 10 of 14




10                         Opinion of the Court                      21-11410

        Title VII prohibits employers from discriminating against
any individual with respect to her compensation, terms,
conditions, or privileges of employment, because of, among other
things, such individual’s sex. 42 U.S.C. § 2000e-2(a)(1). At the
summary judgment stage, a Title VII plaintiff may prove a claim of
disparate treatment in one of two different ways. See Smith v.
Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). First,
a plaintiff may show a prima facie case, that is, that she: (1) is a
member of a protected class; (2) was qualified for the position;
(3) suffered an adverse employment action; and (4) was treated less
favorably than a similarly situated individual outside of her
protected class. 4 Lewis v. City of Union City, Ga., 918 F.3d 1213,
1220-21 (11th Cir. 2019) (en banc). Second, and alternatively, a
plaintiff may present a “convincing mosaic of circumstantial
evidence that would allow a jury to infer intentional
discrimination.” Smith, 644 F.3d at 1328 (quotation marks
omitted). If the plaintiff satisfies this second standard, “the
plaintiff’s failure to produce a comparator does not necessarily
doom the plaintiff’s case.” Id.



       4 For purposes of a prima facie case, an employee is “similarly situated”

to the plaintiff when both are “similarly situated in all material respects.”
Lewis, 918 F.3d at 1226. Ordinarily, this means that a similarly situated em-
ployee will: (1) have engaged in the same basic misconduct as the plaintiff; (2)
have been subject to the same employment policy, guideline, or rule as the
plaintiff; (3) have had the same supervisor as the plaintiff; and (4) share the
plaintiff’s employment or disciplinary history. Id. at 1226-27.
USCA11 Case: 21-11410       Date Filed: 02/02/2022    Page: 11 of 14




21-11410               Opinion of the Court                       11

       At the pleading stage, however, a plaintiff need not plead a
prima facie case of discrimination. Swierkiewicz v. Sorema N. A.,
534 U.S. 506, 515, 122 S. Ct. 992, 999 (2002); Surtain v. Hamlin
Terrace Found., 789 F.3d 1239, 1246 (11th Cir. 2015). Rather, to
state a claim under Title VII, a complaint need only “set out
enough factual content to allow a court to draw the reasonable
inference” that the defendant is liable for the alleged sex
discrimination. Equal Emp. Opportunity Comm’n v. Catastrophe
Mgmt. Sols., 852 F.3d 1018, 1023 (11th Cir. 2016) (quotation marks
omitted, alterations adopted). Further, “where the well-pleaded
facts do not permit the court to infer more than the mere possibility
of misconduct,”—in a Title VII case the mere possibility of
unlawful discrimination—the complaint has failed to allege
enough factual content to show the plaintiff is entitled to relief.
Iqbal, 556 U.S. at 679.
B.    Lacy’s Sex Discrimination Claim
      Here, the district court did not err in concluding that Lacy’s
amended complaint failed to state a claim. The factual allegations
in Lacy’s amended complaint, which include the exhibits attached
thereto, do not raise a reasonable inference of sex discrimination.
       The only basis of discrimination alleged in Lacy’s amended
complaint was her proposed male comparator. Even accepting
Lacy’s allegations as true, she and her proposed male comparator,
Smartt, were not “similarly situated” yet treated differently.
USCA11 Case: 21-11410        Date Filed: 02/02/2022     Page: 12 of 14




12                      Opinion of the Court                 21-11410

        First, the exhibits attached to Lacy’s amended complaint
affirmatively demonstrate that she and Smartt were not being
disciplined for the same or similar misconduct, did not share a
similar disciplinary history, did not have the same supervisor or
work in the same department, and were both terminated from
their respective positions. And, in both cases, the City Council
voted to uphold their terminations.
       Second, and more importantly, the exhibits contradict
Lacy’s allegations that the City Council treated her less favorably
than Smartt during their respective appeals by refusing to accept
her hearing officer’s Findings of Fact. Although Lacy’s amended
complaint alleged that the hearing officer “found” she “committed
no wrong” during the August 22, 2018 incident, the hearing
officer’s Findings of Fact conclusively demonstrate that the hearing
officer drew no conclusions about wrongdoing. See Griffin Indus.,
Inc., 496 F.3d at 1206. As the hearing officer stated in his Findings
of Fact and the attorney advised the City Council during Smartt’s
hearing, the hearing officer’s role in the disciplinary process was to
find facts, not draw ultimate conclusions.
       To be sure, the hearing officer in Lacy’s case found that
(1) the truck suddenly and improperly stopping caused Lacy to
apply the brakes to avoid a collision and (2) the video did not clearly
show (as Director Brown had claimed in the City’s request for a
formal disciplinary hearing) that Lacy “had ample time and
distance to slow down and stop.” But the hearing officer also found
that the truck turned into Lacy’s lane “at an undetermined
USCA11 Case: 21-11410        Date Filed: 02/02/2022      Page: 13 of 14




21-11410                Opinion of the Court                         13

distance” in front of her bus and that she “did not reduce her speed
upon seeing the truck” turn into her lane.
        Moreover, Director Brown’s supplemental notice of
disciplinary action, advising Lacy of her termination, indicates that
the City’s decision to uphold her termination relied on, rather than
refused to accept, the hearing officer’s Findings of Fact.
Specifically, Director Brown’s supplemental notice cited several of
the hearing officer’s fact findings, including that (1) the truck
turned onto the road “at an undetermined distance from [Lacy’s]
bus,” (2) “the truck’s pulling out . . . did not cause [Lacy] to have to
slam on the brakes,” (3) that Lacy failed to slow down when she
first saw the truck pull into her lane, and (4) she had three prior
incidents of unsafe driving for which she already had been
disciplined. Director Brown concluded from these fact findings
that Lacy’s action in slamming on the brakes and causing injuries
was unsafe.
        In sum, the exhibits attached to Lacy’s amended complaint
affirmatively show that the City did not refuse to accept the hearing
officer’s Findings of Fact in her case. Thus, her amended complaint
failed to allege that she was treated less favorably than a similarly
situated individual outside of her protected class. Given that Lacy’s
amended complaint did not allege any other facts, much less a
mosaic of circumstantial evidence, from which the court could
reasonably infer more than the mere possibility that the City
discriminated against her because of her sex, the district court
properly dismissed her Title VII discrimination claim under Rule
USCA11 Case: 21-11410      Date Filed: 02/02/2022   Page: 14 of 14




14                    Opinion of the Court               21-11410

12(b)(6). See Iqbal, 556 U.S. at 679; Catastrophe Mgmt. Sols., 852
F.3d at 1023.
      AFFIRMED.